Title: From Thomas Jefferson to James Brown, 1 October 1794
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Monticello Oct. 1. 1794.

I now inclose you a draught on Mr. Lownes of Philadelphia for 108.58 D. to replace what you had paid for me to Mr. Moncrieff: and I have taken the liberty of desiring Messrs. Nicklin & Co. of Philadelphia to address to you for me a pipe and a quarter cask of wine, on which they will have paid the duties and all charges till put on board the vessel. The freight from Philadelphia to Richmond I must request you to answer. As soon as I know that this wine is arrived I will engage a couple of waggons to go down for the whole. I am in hopes you will have been so good as to transvase the wine of the injured pipe into a good one. Will you take the trouble of informing me what was the exchange on England on the 19th. of the last month?
I have examined my notes of money received from Clow & Co. on your account, and find you have omitted 200. Dollars, received Dec. 4. 1792. This added to the balance of your account and of Donald & Burton’s makes a larger amount than I have any means of answering till the tobacco of the present year gets to market, which will not be till next spring. Then it shall be discharged.I shall be obliged to you for the information asked relative to the exchange by the return of the post, as it concerns a case which is urgent. I am with great esteem Dear Sir Your friend & servt

Th: Jefferson

